           Case 2:19-cv-00600-GMN-VCF Document 53 Filed 04/27/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
 3
     PATRICK A. ROSE
 4   Assistant United States Attorney
     Nevada Bar No. 5109
 5   LINDSAY A. AGER
     Assistant United States Attorney
 6   Nevada Bar No. 11985
     501 Las Vegas Boulevard, South, Suite 1100
 7   Las Vegas, Nevada 89101
     702-388-6336
 8   Patrick.Rose@usdoj.gov
     Lindsay.Ager@usdoj.gov
 9   Attorneys for the United States

10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11

12                                                      Case No. 2:19-cv-00600-GMN-VCF
     Anna Jones,
13
                    Plaintiff,
14
            v.
15
     United States of America; Thyssenkrupp             Stipulation and Order
16   Elevator Corporation, a Delaware
     Corporation; Thyssenkrupp Elevator
17   Manufacturing, Inc., a Delaware
     Corporation; Does I through X, inclusive;
18   and Roe Corporations XI through XX,
     inclusive,
19
                    Defendants.
20

21          Plaintiff Anna Jones and Defendant United States, through their undersigned
22   attorneys, represent, stipulate, and request that the Court approve, the terms below to fully
23   conclude this matter as between Plaintiff and the United States.
24          WHEREAS,
25          A.     The Court recently entered an Order (ECF No. 45) disposing of all claims
26   against the United States in favor of the United States;
27          B.     There remain claims pending against the Thyssenkrupp defendants;
28          C.     The United States recently filed a Motion for Entry of Final Judgment (ECF

                                                    1
           Case 2:19-cv-00600-GMN-VCF Document 53 Filed 04/27/21 Page 2 of 3




 1   No. 46), to which the Thyssenkrupp defendants filed a non-opposition (ECF No. 50), and

 2   for which Plaintiff would have until April 28, 2021 to file a response;

 3          D.     The United States has incurred litigation costs for which it could file a Bill of

 4   Costs pursuant to Fed. R. Civ. P. 54(d) and LR 54-1, et seq.;

 5          E.     Plaintiff could seek reconsideration of the Order (ECF No. 45) or appeal of a

 6   final judgment in favor of the United States; and

 7          F.     Plaintiff and the United States each desire to fully end, as between them, all

 8   disputes, further motion practice, and proceedings related to this matter;

 9          NOW THEREFORE, Plaintiff and the United States stipulate as follows:

10          1.     Plaintiff consents to the granting of the United States’ Motion for Entry of

11   Final Judgment (ECF No. 46) and the entry of a separate final judgment, pursuant to Fed.

12   R. Civ. P. 58, in favor of the United States;

13          2.     Plaintiff will not to seek any relief from any order in favor of the United States

14   or from a final judgment in favor of the United States, and Plaintiff waives any and all rights

15   and grounds to alteration, amendment, reconsideration, and appeal, including without

16   limitation those under Fed. R. Civ. P. 59, 60 and Fed. R. App. P. 3, 4; and

17

18
19

20

21

22

23

24

25

26

27

28

                                                     2
           Case 2:19-cv-00600-GMN-VCF Document 53 Filed 04/27/21 Page 3 of 3




 1          3.      Defendant United States waives any and all rights to seek and recover costs,

 2   including without limitation those under Fed. R. Civ. P. 54(d) and LR 54-1, et seq., and, as

 3   between them, Plaintiff and the United States will each bear their own respective costs and

 4   attorneys’ fees in this matter.

 5          Respectfully submitted this 26th day of April 2021.

 6   CHRISTOPHER CHIOU                            HEATON & ASSOCIATES
     Acting United States Attorney
 7
     /s/ Patrick A. Rose_______                    /s/ Jared F. Herling_____________
 8   PATRICK A. ROSE                              JARED F. HERLING, ESQ.
     LINDSAY A. AGER                              Nevada Bar No. 13350
 9   Assistant United States Attorneys            5785 Centennial Center Blvd., Suite 240
     Attorneys for the United States              Las Vegas, Nevada 89149
10                                                Attorney for Plaintiffs
11

12                                     IT IS SO ORDERED.
13
                                       IT IS FURTHER ORDERED that Defendant United
14                                     States' [46] Motion for Judgment is GRANTED.

15                                     The Clerk of Court shall enter judgment accordingly.
16                                                  27 day of April, 2021.
                                       Dated this ____
17

18
                                       ___________________________
19
                                       Gloria M. Navarro, District Judge
20                                     UNITED STATES DISTRICT COURT

21

22

23

24

25

26

27

28

                                                   3
